Proceeding pursuant to CPLR article 78 to review a determination of the respondent authority, dated January 9, 1976 and made after a hearing, which found petitioner guilty of certain charges and terminated his employment. Determination confirmed and proceeding dismissed on the merits, with $50 costs and disbursements. We find that there was substantial evidence to support the findings of the petitioner’s guilt and that the measure of the punishment imposed did not constitute an abuse of discretion (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Latham, Margett and Suozzi, JJ., concur.